EXHIBIT 10.1

 

SETTLEMENT AND TERMINATION AGREEMENT

 

                  Settlement and Termination Agreement dated April 25, 2004, by
and between DARRYL R. COHEN, an individual currently residing at 1220 Near Ocean
Drive, Vero Beach, Florida 32963 (the "Executive"), and RAMP CORPORATION, a
Delaware corporation with its principal office and place of business at 33
Maiden Lane, 5th Floor, New York, New York 10038 (the "Company").

 

 W I T N E S S E T H:

 

                  WHEREAS, the Executive and the Company wish to set forth in
this Agreement the terms upon which the Executive is terminating his
relationship with the Company and its subsidiaries;

 

                  NOW, THEREFORE, in consideration of the agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

           

                  1.  Resignation.  The Executive hereby resigns from his
employment with the Company effective at 2:00 P.M., Eastern Daylight Time, on
April 25, 2004 (the "Termination Date").  The Executive also resigns, as of the
Termination Date, as an officer and director of the Company and its
subsidiaries.

 

                  2.  Compensation.  In consideration of the release granted by
the Executive to the Company pursuant to Section 9(b), and as severance, the
Company hereby agrees to continue to pay the Executive his Base Salary (as such
term and other capitalized terms used herein without definition are defined in
that certain Executive Employment Agreement dated as of July 1, 2003 (the
"Employment Agreement"), between the Company and the Executive) until June 30,
2004 (the "Original Termination Date") in accordance with the normal payroll
practices of the Company.  As additional severance, the Company hereby agrees to
pay to the Executive an amount equal to the amount that would have been paid to
the Executive pursuant to 4(a) of the Employment Agreement assuming for purposes
of such Section 4(a) that the Executive was employed by the Company on June 30,
2004.  The Company has calculated a pro rata Performance Period Bonus covering
the period from July 1, 2003 through December 31, 2003, and the Executive agrees
that such pro rata Performance Period Bonus is in the amount of $65,000.  The
Company shall pay such pro rata Performance Period Bonus by wire transfer to the
Executive on April 26, 2004, and shall pay the remainder of the Performance
Period Bonus covering the period January 1, 2004 through June 30, 2004 (the
"Remaining Performance Period Bonus") by wire transfer to the Executive as soon
as calculated.  The Company hereby agrees that, if it shall fail to pay the
Remaining Performance Period Bonus on or prior to August 30, 2004, it will lower
the exercise price of every stock option and warrant to purchase shares of
Common Stock of the Company owned by the Executive to $0.01 per share.

 

                  3.  Benefits.

 

                  (a)      On the Termination Date, the Company shall reimburse
the Executive for all amounts payable pursuant to Section 8 of the Employment
Agreement upon the Executive's delivery to the Company of the expense reports
required pursuant to such Section 8.

           

                  (b)      Except as provided in Section 3(a), the Company
hereby agrees to continue to provide to the Executive all benefits described in
Section 8 of the Employment Agreement until the Original Expiration Date.

           

                  4.  Mitigation.  The obligation of the Company to make
payments to the Executive pursuant to Section 2 and to provide benefits to the
Executive pursuant to Section 3 shall not be subject to any duty on the part of
the Executive to make a continuing effort to find employment commensurate with
his abilities.

 

                  5.  Representations and Warranties of the Executive.  In order
to induce the Company to enter into this Agreement, the Executive represents and
warrants to the Company as follows:

           

                  (a)      There are no liabilities or obligations of the
Company created by or through him which are not reflected on the books and
records of the Company.

 

                  (b)      In entering into this Agreement, the Executive has
consulted with and has been advised by legal counsel of his own choosing and is
not relying on any advice or counsel provided by Warshaw Burstein Cohen
Schlesinger & Kuh, LLP, which firm is acting as counsel to the Company with the
Executive's consent.

           

                  (c)      The Executive agrees that, during the two-year period
following the Termination Date, he will not, directly or indirectly, without the
Company's prior written consent: (i) solicit, entice, persuade or induce any
employee of the Company (other than Colleen Kent, Mark Cohen and Mike Wassem) to
terminate his or her employment by or contractual relationship with the Company;
(ii) approach any such employee for any of the foregoing purposes; or (iii)
knowingly authorize or knowingly assist in the taking of any such actions by any
third party.

           

                  (d)     The Executive has the power and authority to enter
into this Agreement, has entered into this Agreement of his own free will, and
this Agreement is a binding agreement enforceable against the Executive in
accordance with its terms.

           

                  6.  Representations and Warranties of the Company.  In order
to induce the Executive to enter into this Agreement, the Company represents and
warrants to the Executive as follows:

 

                  (a)      In entering into this Agreement, the Company has
consulted with and has been advised by legal counsel of its own choosing,
Warshaw Burstein Cohen Schlesinger & Kuh, LLP, which firm is acting as counsel
to the Company with the Executive's consent.

           

                  (b)     The Company has the power and authority to enter into
this Agreement on its own behalf an on behalf of each of the Company Released
Parties, the execution and delivery of this Agreement has been duly authorizer
by all required corporate action, and this Agreement is a binding Agreement
enforceable against the Company in accordance with its terms.

           

                  7.  Covenants and Agreement of the Executive.

           

                  (a)      The Executive shall cooperate in all reasonable
respects with the Company in connection with the PocketScript, Waldman,
Prufetta, Minicucci and Lerner litigations and arbitrations and any other
litigations or arbitrations threatened or brought against the Company, the
subject of which arose while the Executive was in the Company's employ.  The
Company agrees to reimburse the Executive for all reasonable costs associated
with such cooperation.

           

                  (b)     The Executive shall, if and when requested by the
Company, assist the Company in explaining the transition of leadership to
shareholders, customers and others.

           

                  (c)      The Executive hereby agrees to sublease the Company's
Vero Beach office (the "Florida Office") for his personal use as of and after
the Original Termination Date on a month to month basis.  The Executive shall
indemnify and hold harmless the Company from all Claims (as such term is defined
in Section 9(a)) with respect to the Florida Office solely while the Executive
subleases the Florida Office.  During the period of the Executive's sublease of
the Florida Office, the Executive will, at his own expense, maintain all
insurance required to be maintained under the lease for the Florida Office (the
"Lease").  If the Executive subleases the Florida Office for the remaining
period of the Lease, the Company agrees to convey to the Executive, without
charge, its title to all of the furniture and fixtures in the Florida Office.

           

                  (d)     The Executive covenants that his obligation to comply
with Section 13 of the Employment Agreement after the Termination Date and the
termination of the Employment Agreement is intended to continue indefinitely as
to all computer source code and for a period of 5 years for all other
confidential information or, if earlier, until such confidential information is
deemed to be in the public domain except by reason of the Executive's breach of
confidentiality.

           

                  8.  Covenants and Agreements of the Company

          

                  (a)      If Mark Cohen's employment shall be terminated by the
Company on or prior to the Original Termination Date, the Company shall: (i)
fully vest his options simultaneously with such termination (the "MC Termination
Date"); (ii) extend (in the form of non-qualified options) the expiration date
of such options to the first anniversary of the MC Termination Date; and (iii)
give him a lump sum severance payment equal to two weeks' salary in exchange for
a signed release in the form of Exhibit A annexed hereto (an "Exhibit A
Release"); provided, however, that the Company shall not be obligated to pay
such severance to Mark Cohen unless and until such Release shall become
effective and irrevocable in accordance with its terms.

           

                  (b)      If Mike Wassem's employment shall be terminated by
the Company on or prior to the Original Termination Date, the Company shall: (i)
fully vest his options simultaneously with such termination (the "MW Termination
Date"); (ii) extend (in the form of non-qualified options) the expiration date
of such options to the first anniversary of the MW Termination Date; and (iii)
give him a lump sum severance payment equal to two weeks' salary in exchange for
a signed Exhibit A Release; provided, however, that the Company shall not be
obligated to pay such severance to Mike Wassem unless and until such Release
shall become effective and irrevocable in accordance with its terms.

           

                  (c)      If Colleen Kent's employment shall be terminated by
the Company on or prior to the Original Termination Date, the Company shall: (i)
fully vest her options simultaneously with such termination (the "CK Termination
Date"); (ii) extend (in the form of non-qualified options) the expiration date
of such options to the first anniversary of the CK Termination Date; and (iii)
give her a lump sum severance payment equal to two months' salary in exchange
for a signed Exhibit A Release; provided, however, that the Company shall not be
obligated to pay such severance to Colleen Kent unless and until such Release
shall become effective and irrevocable in accordance with its terms.

          

                  (d)     The Company hereby confirms that the non-qualified
option to purchase 3,000,000 shares of Common Stock of the Company, which was
granted to the Executive pursuant to Section 5(a)(ii) of the Employment
Agreement, has already vested in full and is no longer subject to forfeiture.

          

                  (e)     All other options owned by the Executive to purchase
shares of Common Stock of the Company shall fully vest on the Termination Date
and, if any are options that would otherwise expire before their scheduled
expiration date because of the Executive's termination of employment, such
options shall be converted into non-qualified options with the same terms (other
than early termination).

          

                  (f)      The Company hereby confirms that the Indemnification
Agreement dated July 1, 2003 between the Company and the Executive (the
"Indemnification Agreement") shall remain in full force and effect in accordance
with its terms after the Termination Date.

           

                  (g)      The Company hereby confirms its obligation to the
Executive pursuant to Section 5(a)(i) of the Employment Agreement to provide the
Executive with a payment sufficient to cover all taxes incurred by the Executive
in connection with (i) the issuance to him of the 1,000,000 Performance Shares
under the Employment Agreement and (ii) the Company's payments to the Executive
to cover taxes referred to in clause (i).  The Company has heretofore reserved
on its balance sheet as a liability the sum of $109,000 (the "Reserved Sum") in
respect of its obligations under Section 5(a)(i) of the Employment
Agreement. The Company shall pay the Reserved Sum to the Executive within one
business day of the Termination Date. The Company and the Executive hereby agree
that: (A) if the Reserved Sum is insufficient for its intended purpose, the
Company will pay the Executive an amount equal to the shortfall by wire transfer
within 30 days of the Executive furnishing to the Company written evidence of
the actual taxes paid; and (B) if the Reserved Sum is more than enough actually
required for its intended purpose, the Executive will pay the Company an amount
equal to the excess by wire transfer within 30 days of the Executive furnishing
to the Company written evidence of the actual taxes paid.  The Executive hereby
agrees to promptly furnish the Company with written evidence of the actual taxes
paid as soon as such information and evidence is available to the Executive.

  

                  (h)      The Company shall provide without charge to the
Executive the use of the Florida Office until the Original Termination Date. The
Company hereby offers to sublease the Florida Office to the Executive for up to
the remainder of the term of the Lease at its net cost, without markup or
profit.  If the Company shall be novated from its obligations under the Lease,
it shall convey to the Executive, without charge, its title to all of the
furniture and fixtures in the Florida Office promptly after such novation is
obtained.

          

                  (i)      The Company shall promptly file registration
statements on Form S-8 covering all shares issuable under the Company's: (i)
2003 Stock Incentive Plan; (ii) 2004 Stock Incentive Plan; and (iii) 2003
Consultants Stock Option, Stock Warrant and Stock Award Plan.

           

                  (j)      The Company confirms that it has received letters
from shareholders of the Company forwarded to it by the Executive.

           

                  (k)     The Company agrees to keep its directors and officers
insurance ("D&O Insurance") in force for a period of at least 3 years from the
Termination Date with coverage of no less than the same amounts currently
insured, and further agrees that its D&O Insurance will remain in effect subject
to its terms with respect to any potential claims arising from letters received
from shareholders that have been forwarded to the Company by the Executive as
mentioned in Section 8(j).

           

                  9.  Release and Waiver.

  

                  (a)     As an inducement for, and in consideration of, the
agreements of the Executive contained herein, the Company, on its own behalf and
on behalf of each of its officers, directors and employees (in their respective
capacities as officers, directors and employees), predecessors, successors and
assigns, subsidiary corporations, parent corporations, and related corporate
divisions and each of their respective successors and assigns (all of the
foregoing hereinafter called the "Company Released Parties"), hereby releases,
waives, remises, acquits and forever discharges the Executive from any and all
actions and causes of action, judgments, executions, suits, debts, claims,
setoffs, counterclaims, demands, liabilities, obligations, damages and expenses
of any and every character, known or unknown, direct and/or indirect, at law or
in equity, of whatsoever kind or nature (collectively, "Claims"), whether
heretofore or hereafter arising, for or because of any matter or things done,
omitted or suffered to be done by the Executive from the beginning of the world
to and including the date of execution hereof (all of the foregoing hereinafter
called the "Executive Released Matters"), except any Claims arising out of: (i)
a breach of this Agreement; (ii) the Company's rights under the Indemnification
Agreement; or (iii) the rights of the Company Released Parties with respect to
matters arising after the Termination Date.  The Company represents and warrants
to the Executive that the foregoing constitutes a full and complete release of
all Executive Released Matters and confirms that the foregoing release and
waiver is informed and freely given.

  

                  (b)     As an inducement for, and in consideration of, the
agreements of the Company contained herein, the Executive hereby releases,
waives, remises, acquits and forever discharges the Company Released Parties
from any and all Claims, whether heretofore or hereafter arising, for or because
of any matter or things done, omitted or suffered to be done by any of the
Company Released Parties from the beginning of the world to and including the
date of execution hereof, (all of the foregoing hereinafter called the "Company
Released Matters"), except any Claims arising out of: (i) a breach of this
Agreement; (ii) the Executive's rights under the Indemnification Agreement; or
(iii) the Executive's rights with respect to matters arising after the
Termination Date. The Executive represents and warrants to the Company that the
foregoing constitutes a full and complete release of all Company Released
Matters and confirms that the foregoing release and waiver is informed and
freely given.

  

                  10.  Cooperation with the Company; Notification of Regulatory
Authorities. The Executive shall cooperate in all reasonable respects with the
Company upon reasonable prior notice in all matters relating to the winding up
of work on behalf of the Company and the orderly transfer of any pending work to
other employees of the Company.  The Company and the Executive agree to notify
all regulatory authorities with jurisdiction over the Company that, from and
after the Termination Date, the Executive shall no longer be an officer,
director or employee of the Company or any of its subsidiaries.

  

                  11.  Surrender of Books and Records.  The Executive agrees
that all files, records, lists, books, literature, documents, products, notes
and other materials and property obtained by the Executive from, or through his
employment by, the Company or any of its subsidiaries, in connection with the
performance of his duties is the property of the Company and shall be returned
to the Company on the Termination Date. All Company credit cards shall no longer
be used by the Executive and shall be immediately returned by the Executive to
the Company.

           

                  12.  No Disparagement.

           

                  (a)     The Company shall not, directly or indirectly, and
shall cause each of the other Company Released Parties not to, disparage or
cause or encourage others to disparage the Executive for anything he did of
failed to do prior to or on the Termination Date.

           

                  (b)     The Executive shall not, directly or indirectly,
disparage or cause or encourage others to disparage any of the Company Released
Parties for anything any of them did of failed to do prior to or on the
Termination Date.

           

                  13.  Competition Permitted.  Subject to Section 7(d), nothing
in this Agreement or in the Employment Agreement shall prevent the Executive
from competing with the Company after the Termination Date.

  

                  14. Binding Effect.  This Agreement and all the terms and
provisions hereof shall be binding upon and shall inure to the benefit of the
Company, the Executive and their respective legal representatives, heirs,
successors and permitted assigns.

  

                  15. Entire Agreement.  This Agreement constitutes the entire
agreement between the Company and the Executive with respect to its subject
matter and supersedes any prior agreement, arrangement or understanding among
them, and it may not be modified or amended in any manner except in writing
signed by both parties.  A waiver of any breach or condition of this Agreement
shall not be deemed to be a waiver of any subsequent breach or condition of a
like or different nature. The Employment Agreement is hereby terminated as of
the Benefits Termination Date except for provisions therein that specifically
survive such termination.

  

                  16.  Severability; Limitation of Scope.  If any provision of
this Agreement, or the application of such provision to any person or
circumstance, shall be held to be invalid or unenforceable in any respect, the
validity and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby and the Company and the Executive
shall attempt to agree upon a valid and enforceable provision which shall be a
reasonable substitute for such invalid and unenforceable provision in light of
the tenor of this Agreement, and, upon so agreeing, shall incorporate such
substitute provision in this Agreement.

  

                  17.  Applicable Law.  This Agreement shall be governed by and
construed in accordance with the internal substantive laws, and not the choice
of law rules, of the State of New York.

  

                  18.  Dispute Resolution.

  

                  (a)     Except as otherwise expressly provided herein,
Executive and the Company agree that any and all disputes between the Company
and Executive, which relate to, arise out of or pertain to Executive's
employment, separation from employment or the construction or interpretation of
this Agreement shall be submitted to and resolved by final and binding
arbitration.  The arbitration shall be instead of any civil litigation; this
means that Executive and the Company are each waiving any rights to a jury
trial.  Executive and the Company expressly understand and agree that consistent
with the foregoing, no party to this Agreement shall institute a proceeding in
any court or administrative agency to resolve a dispute arising under or in
connection with this Agreement. Executive and the Company expressly understand
and agree that there will be no court or jury trial of disputes between them
arising out of or in connection with this Agreement, Executive's employment or
separation from employment including, but not limited to, claims under federal,
state or local laws prohibiting employment discrimination.  Nevertheless, claims
for unemployment insurance benefits, for workers' compensation insurance
benefits, and for benefits under any ERISA-governed employee benefit plan(s),
shall be resolved pursuant to the claims procedures under such benefit plans.

  

                  (b)     All disputes between the parties which are covered by
this Section 18 and which cannot be resolved within two weeks after a demand for
direct negotiation between the parties shall be settled exclusively by binding
arbitration in New York City, New York under the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (the
"AAA Rules") before a panel of three (3) neutral arbitrators selected in
accordance with the applicable rules.  The arbitrators shall award the
prevailing party its attorney's fees, arbitration costs, expert fees, and all
other costs and expenses incurred in connection with the arbitration, including
any fees and costs incurred in confirming and enforcing the award.  Executive
and the Company expressly understand and agree that any limitations in the AAA
Rules excluding statutory discrimination from the scope of this Section 18 shall
not apply and that it is the parties' desire to include statutory discrimination
claims within the scope of arbitration.  Executive and the Company knowingly and
voluntarily agree to the arbitration provisions set forth in this Section18.  A
decision in arbitration shall be final and binding.

  

                  (c)     The Company and the Executive hereby agree that the
arbitrators shall have the power to render an award enjoining a breach of
Sections 7(d) and/or 12.

           

                  (d)     Judgment may be entered on the arbitrators' award in
any court having jurisdiction.  The arbitration filing fee expenses shall be
borne according to the AAA Rules; provided that if and only if the arbitration
involves statutory discrimination claims, the Company shall pay all types of
costs that are unique to arbitration, such as the arbitrator's fees.

           

                  (e)     The Company hereby agrees to reimburse the Executive
for his out-of-pocket expenses for attending any arbitration in New York City,
New York.

           

                  19. Counterparts.  This Agreement may be executed in any
number of counterparts and each such duplicate counterpart shall constitute an
original, any one of which may be introduced in evidence or used for any other
purpose without the production of its duplicate counterpart.  Moreover,
notwithstanding that either party did not execute the same counterpart, each
counterpart shall be deemed for all purposes to be an original, and all such
counterparts shall constitute one and the same instrument, binding on each of
the parties hereto.

  

                  IN WITNESS WHEREOF, the parties have executed this Agreement
as of the day, month and year first above written.

 

 

/s/ Darryl R. Cohen

Darryl R. Cohen

RAMP CORPORATION

 

By:  /s/ Andrew Brown     

            Name: Andrew Brown

     Title: President

 

 


EXHIBIT A

Release

 

 

                  In consideration of the payments made to me and other benefits
to be received by me, I, ___________________, being of lawful age, do hereby
release and forever discharge Ramp Corporation (the "Company") and any
successors, subsidiaries, affiliates, related entities, predecessors, merged
entities and parent entities and their respective officers, directors,
shareholders, employees, benefit plan administrators and trustees, agents,
attorneys, insurers, representatives, affiliates, successors and assigns from
any and all actions, causes of action, claims, or demands for general, special
or punitive damages, attorney's fees, expenses, or other compensation or damages
(collectively, "Claims"), which in any way relate to or arise out of my
employment with the Company or any of its subsidiaries or affiliates or the
termination of such employment, which I may now or hereafter have under any
federal, state or local law, regulation or order, including without limitation,
Claims related to any stock options held by me or granted to me by the Company
that are scheduled to vest subsequent to my termination of employment and Claims
under the Age Discrimination in Employment Act (with the exception of Claims
that may arise after the date I sign this Release), Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Fair Labor
Standards Act, the Family and Medical Leave Act and the Employee Retirement
Income Security Act, each as amended through and including the date of this
Release.

  

                  I acknowledge that I have been given at least 21 days from the
day I received a copy of this Release to sign it and that I have been advised to
consult an attorney. I understand that I have the right to revoke my consent to
this Release for seven days following my signing. This Release shall not become
effective or enforceable until the expiration of the seven-day period following
the date it is signed by me.

  

                  I ALSO ACKNOWLEDGE THAT BY SIGNING THIS RELEASE I MAY BE
GIVING UP VALUABLE LEGAL RIGHTS AND THAT I HAVE BEEN ADVISED TO CONSULT A LAWYER
BEFORE SIGNING. I further state that I have read this document and the Agreement
referred to herein, that I know the contents of both and that I have executed
the same as my own free act.

  

WITNESS my hand this ___ day of _____________, ____

 

 

 

_______________________